Citation Nr: 0127729	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  92-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia with PTSD, prior to March 
14, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1970.

Originally, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hypertension, and denied increased ratings for 
undifferentiated-type schizophrenia, residuals of gunshot 
wound to the left shoulder with fracture of the left humerus, 
and diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment.

In December 1991, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
RO's April 1992 rating decision did not address that claim 
and denied an increased rating for schizophrenia.  In the 
September 1994 remand of this matter, the Board determined 
that the issues of service connection for PTSD and increased 
rating for schizophrenia were inextricably intertwined.  In a 
July 1998 rating decision, the RO granted service connection 
for PTSD, which, along with the veteran's service-connected 
disability from schizophrenia, was rated 70 percent 
disabling, effective March 14, 1995.

In February 1999, the Board granted service connection for 
hypertension.  The Board also assigned a schedular 50 percent 
evaluation for undifferentiated type schizophrenia with PTSD, 
effective from February 5, 1992 to March 14, 1995; and a 
schedular 100 percent evaluation for undifferentiated type 
schizophrenia with PTSD, effective from March 14, 1995.  The 
Board further denied an evaluation in excess of 20 percent 
for diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment and an evaluation in 
excess of 40 percent for residuals of a gunshot wound to the 
left shoulder.  The veteran, in turn, appealed the Board's 
decision to the United States Court of Veterans Appeals (now 
known as The United States Court of Appeals for Veterans 
Claims) (Court).

In December 1999, the Court granted a joint motion for 
partial remand (filed by the parties); vacated that part of 
the Board's decision that denied an evaluation in excess of 
50 percent for undifferentiated type schizophrenia with PTSD, 
prior to March 14, 1995; and remanded the case to the Board 
for additional proceedings.  The Court also dismissed the 
veteran's appeal with respect to his claims for entitlement 
to an evaluation in excess of 20 percent for diminished 
radial nerve sensation over the dorsum of the left hand 
without motor impairment and for entitlement to an evaluation 
in excess of 40 percent for residuals of a gunshot wound to 
the left shoulder inasmuch as the veteran affirmatively 
withdrew these issues.  Furthermore, the Court noted that the 
grant of service connection for hypertension and the 
assignment of a schedular 100 percent evaluation for 
undifferentiated type schizophrenia with PTSD, effective from 
March 14, 1995, represented a full grant of benefits sought 
on appeal for both of these claims, and thus, these issues 
are not presently before the Court.  In September 2000, the 
Board remanded the issue of entitlement to an evaluation in 
excess of 50 percent for undifferentiated type schizophrenia 
with PTSD, prior to March 14, 1995, for further development.  
The issue has now returned again to the Board from the RO.

It should be noted that the Board decision of February 1999 
assigned a schedular 50 percent evaluation for 
undifferentiated type schizophrenia with PTSD, effective from 
February 5, 1992 to March 14, 1995.  The Court decision of 
December 1999 vacated that part of the Board's decision that 
denied an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia with PTSD, prior to March 
14, 1995.  There is no indication that the appellant has 
objected to the effective date of the assignment of the 50 
percent evaluation for his psychiatric disorder, nor has 
reference been made to this in the Court proceedings or the 
joint motion.  Accordingly, the Board will only consider the 
question of the veteran's entitlement to an evaluation in 
excess of 50 percent for the period from February 5, 1992 to 
March 14, 1995.
FINDINGS OF FACT

1. The Diagnostic Codes in effect in 1995, for schizophrenia 
and PTSD, contain virtually identical criteria, concerning 
social and industrial impairment.

2. The veteran's service connected undifferentiated type 
schizophrenia with PTSD is currently manifested by aural 
hallucinations, flashbacks, anger outbursts, difficulty 
sleeping, anxiety, depression, and a blunted affect. 


CONCLUSION OF LAW

1. Granting the veteran separate service connection for PTSD 
and schizophrenia would result in compensating the veteran 
twice for the same manifestations, which is barred under 
the law.  38 C.F.R. § 4.14 (1995); 38 C.F.R. § 4.71a, 
Diagnostic Codes 9204, 9411 (1995).

2. The criteria for an evaluation higher than 50 percent for 
the veteran's service connected undifferentiated type 
schizophrenia with PTSD, prior to March 14, 1995, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 9204, 9411 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), by virtue of the rating 
decisions dated March 2001, November 2000, August 2000, July 
1998, and April 1992, Statement of the Case, Supplemental 
Statement of the Case dated January 2001, and numerous Board 
remands issued in this case, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate his claim.  The RO 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Further, the veteran's 
service medical records were obtained and associated with the 
claims folder, and such records appear to be intact.  The 
veteran has been afforded several VA examinations during the 
course of this appeal, dated June 2000, March 1995, and 
February 1992.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran 
as to this claim.  Therefore, further development and further 
expending of VA's resources is not warranted.  Accordingly, 
after examining the record, the Board determines that no 
further assistance to the veteran is required, because there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See 38 U.S.C. §§ 5103, 5103A, 
5107 (West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

The veteran and his representative contend that an evaluation 
in excess of 50 percent for undifferentiated type 
schizophrenia with PTSD, prior to March 14, 1995, is 
warranted.  Specifically, the veteran contends that his 
schizophrenia and PTSD are separate disabilities, and 
entitled to separate ratings.

The Board notes that, in a September 2000 Board Remand, the 
question of whether the veteran was entitled to separate 
ratings for schizophrenia and PTSD was remanded for the RO to 
make a determination, in light of Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In this regard, the report of an opinion of 
a VA physician dated December 2000, is of record.  This 
opinion indicated, in summary, that the veteran had two 
distinct psychiatric syndromes, which were separate, not 
duplicative in nature, not overlapping, and which, in the 
physician's opinion, required separate rating criteria.

However, the Board is also mindful of the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1995), which indicates that 
the evaluation of the same disability or the same 
manifestations under different diagnosis is to be avoided.  
As the veteran's schizophrenia and PTSD have been found to be 
distinct disabilities, the question remains as to whether 
these disabilities have the same manifestations, such that a 
separate rating for each would be considered impermissible 
pyramiding under 38 C.F.R. § 4.14.

In this regard, the Board notes that the time period in 
question in this case is prior to March 1995, as determined 
by the Court (see Introduction above).  As such, the Board 
must look to the regulations in effect at that time, to 
determine whether the veteran, if receiving separate ratings 
for his schizophrenia and his PTSD, would be compensated for 
the same manifestations, and thus be improperly compensated.

Under Diagnostic Code 9204 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.132 (1995), a 100 percent 
evaluation is warranted for undifferentiated schizophrenia 
with active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
evaluation is warranted with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation is warranted with 
considerable impairment of social and industrial 
adaptability. 

Under Diagnostic Code 9411, for PTSD, a 100 percent 
evaluation for PTSD would be warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggravated energy resulting in profound retreat from 
mature behavior must be demonstrated.  The veteran must also 
be demonstrably unable to obtain or retain employment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people are severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people are considerably impaired 
and by reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in a considerable industrial impairment. 

In reviewing the criteria for ratings under Diagnostic Codes 
9204 and 9411, although these codes are worded slightly 
differently, it is clear that the criteria for both 
disabilities concern the veteran's social and industrial 
impairment.  In this regard, the Board notes that the 
language used in the criteria for ratings is virtually 
identical, e.g, for a 70 percent rating for schizophrenia, 
the criteria reads, in part, "severe impairment of social 
and industrial adaptability"; for a 70 percent rating for 
PTSD, the criteria reads, in part, "the ability to establish 
and maintain effective or favorable relationships with people 
are severely impaired... there is severe impairment in the 
ability to obtain or retain employment."  Similarly, a 50 
percent rating for schizophrenia requires considerable 
impairment of social and industrial adaptability, and a 50 
percent rating for PTSD requires that "the ability to 
establish or maintain effective or favorable relationships 
with people are considerably impaired and ....a considerable 
industrial impairment."  The criteria for rating 
schizophrenia and PTSD at any level, 100, 70, 50, 30, 10, and 
0 percent are virtually similar.

Thus, in the Board's opinion, the criteria for a rating for 
PTSD or schizophrenia, under the Diagnostic Codes in effect 
during the period in question from 1992 to 1995, are 
essentially similar in that they deal with the manifestations 
of the veteran's disability as they relate to occupational or 
social impairment.  As both sets of criteria are concerned 
with the same manifestations, the Board finds that to rate 
the veteran separately for each disability would result in 
the veteran being rated twice for the same manifestations, 
which would result in impermissible pyramiding under 
38 C.F.R. § 4.14.

As to the question of whether the veteran would be entitled 
to an increased rating for his schizophrenia with PTSD during 
the period from February 5, 1992 to March 14. 1995, the time 
the veteran filed for an increased rating, the Board notes 
that the evidence consists of a VA examination.

The veteran received a VA examination in February 1992.  The 
results of that examination indicated that the veteran had 
been married for nineteen years, and had two sons ages 
eighteen and thirteen living at home.  The veteran reported 
working at various poultry processing plants since service.  
He stated he had been unable to work since June 1991 due to 
left arm and shoulder problems, difficulty sleeping, and his 
mother's medical problems.  The veteran indicated no history 
of legal problems except at Fort Gordon in 1970 when he tried 
to take an ambulance to get off the base.  He was later 
placed in the Psychiatric Unit there.  The veteran stated he 
drinks up to a six pack of beer per day, otherwise he has no 
history of alcohol abuse.  He smoked marijuana while in 
Vietnam.  He reported that he has not used illicit drugs for 
the past several years.  The veteran reported taking Valium 5 
mg. twice a day, Chlorpromazine 25 mg. at bedtime, 
Hydrochlorothiazide 12.5 mg. each day and Enalapril 20 mg. 
each day.  The veteran had a history of one psychiatric 
admission at Fort Gordon in 1970 while he was being treated 
for his left arm and shoulder wounds.  He spent approximately 
three months in the base psychiatric facility and was 
diagnosed as suffering from schizophrenia and depression.

As to a medical and occupational history, the veteran 
reported attending school through the seventh grade at which 
time he dropped out of school in order to help his parents on 
their family farm.  He was drafted into the Army in June of 
l969, remaining in the Army until October 1970.  He did his 
basic training at Fort
Bragg, North Carolina, and he did his AIT at Fort Sam Houston 
Texas as a medical corpsman.  He also obtained his G.E.D. at 
Fort Sam Houston.  The veteran was in Vietnam from December 
4,1969 until May 20, 1970.  He was a medical corpsman with 
the First Air Calvary Unit stationed out of Quan Loi and Fire 
Base J.  He was at E4 rank.  He worked in the field, and 
would go out on patrols with squad units.  In May 1970 he was 
on a mission and his unit came under sniper fire.  He was hit 
in the left upper arm and shoulder.  After several hours he 
was evacuated, eventually to the Third Army Hospital in 
Saigon.  He received blood transfusions.  He was evacuated to 
Japan for surgery where he remained for two weeks prior to 
air evacuation back to Fort Gordon Georgia, where he remained 
hospitalized for further treatment of his injuries for 
several months.  It was while being treated for his arm and 
shoulder injuries that he developed psychiatric problems 
later diagnosed as schizophrenia.  He was treated in the 
Psychiatric Unit at Fort Gordon with psychotropic 
medications.  He was also treated for malaria at Fort Gordon.

The veteran reported requiring outpatient psychiatric follow 
up over the past several years.  He has not had any further 
inpatient psychiatric treatment since Fort Gordon in 1970.  
He worked for poultry processing plants over the years.  His 
family doctor treated him for his nerves in the several years 
following Vietnam.

 The veteran did attend four years of college but never got a 
degree as he worked on several different majors, never 
focusing on one entirely.

The veteran stated that at times in his past he has felt 
someone has been around him, like an invisible force, and he 
often feels that someone is in the room with him especially 
if he is alone.  He occasionally hears voices of which he is 
suspicious.  He has not had visual hallucinations.  Although 
he has had general thoughts of self-harm in the past he has 
no history of suicide attempts or intent.  His appetite is 
stable, his energy level is chronically low, and his libido 
is low with partial erectile impotence, which has gradually 
worsened over the last few years.  He had no symptoms of 
tardive dyskinesia or extrapyramidal symptoms.  He is unable 
to watch Vietnam movies, and has chronic recurrent thoughts 
of Vietnam on a daily basis.  The veteran reported visual 
flashbacks of the trauma of a firefight and the day he was 
hit in the arm with a bullet.  He was afraid while being 
evacuated and that feeling of fear comes back to him in his 
thoughts, dreams, and flashbacks.  He has recurrent 
nightmares of being shot and of gunfire.  He tries to avoid 
activities that arouse memories of traumas and tries to avoid 
thinking about them.  He has a diminished interest in 
previously enjoyed activities such as hunting and sports.  He 
feels detached and estranged from others.  He does not trust 
people.  He is irritable and sometimes has outbursts of 
anger.  He has difficulty concentrating and often wakes in a 
sweat after his nightmares.  He has difficulty falling and 
remaining asleep.

Upon mental status examination the veteran was on time for 
his appointment.  He was neatly dressed and groomed.  He was 
alert with clear sensorium.  He was cooperative with the 
interview process.  He was fully oriented with intact memory 
functions.  His mood was described as anxious and depressed 
at times.  His affect was somewhat blunted.  He spoke in a 
monotone voice.  His general fund of information was average.  
He denied present suicidal or homicidal ideation, intent or 
plans.  He was not found to be a present danger to himself or 
others.  He was suspicious of others.  He reported feeling as 
if someone was in the room with him especially if he was 
alone.  He reported occasionally hearing voices of 
undetermined origin.  He had no definite visual 
hallucinations.  He was not overtly delusional in the 
interview process.  His associations were coherent.  His 
insight was felt to be good.  His judgment was intact to the 
interview situation.  He was competent to participate in the 
interview.  There were no abnormal involuntary muscle 
movements or symptoms consistent with tardive dyskinesia 
observed in the interview.  The veteran was diagnosed with 
PTSD, and a history of schizophrenia, chronic 
undifferentiated type, in partial remission.

The veteran did not receive another VA examination until 
March 14, 1995, at which time his evaluation was increased, 
and after which his evaluation is not in dispute.

Taking into account all relevant evidence, and noting the 
relevant Diagnostic Codes as cited above, the Board finds 
that the veteran was properly rated, for the period February 
5, 1992 to March 14, 1995, as 50 percent disabled.  In this 
regard, while the veteran was shown to have considerable 
social and industrial impairment, the veteran's level of 
impairment was not found to rise to the level of severe 
impairment of social and industrial adaptability, such that a 
higher rating would be warranted.  Specifically, although the 
veteran, in the report of VA examination dated February 1992, 
indicated that he heard voices, suffered from flashbacks, 
suffered from anger outbursts, and had difficulty sleeping, 
and was found to be anxious and depressed with a blunted 
affect, upon examination, the veteran was also found to be 
not overtly delusional, to have coherent association, to have 
good insight, to have intact judgment, and to be competent.  
Further, the veteran indicated that he had left work not only 
due to trouble sleeping, but also due to his left arm and 
shoulder problems, and his mother's medical problems.  
Finally, it is noted that at the time, the veteran had been 
married for 19 years, and had two sons living at home, 
indicating that the veteran was able to maintain effective 
relationships with people at this time.

Thus, the veteran is found to not be entitled to a higher 
rating for his undifferentiated type schizophrenia with PTSD, 
prior to March 14, 1995.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia with PTSD, prior to March 
14, 1995, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

